Case 2:18-cv-03007-JS-AKT Document 263 Filed 01/22/20 Page 1 of 3 PageID #: 1527
                                                                            eeplaw.com
                                                                            80 Pine Street, 38th Floor
                                                                            New York, New York 10005
                                                                            T. 212.532.1116 F. 212.532.1176

                                                                            New Jersey Office
                                                                            576 Main Street, Suite C
                                                                            Chatham, New Jersey 07928

                                                                            JOHN ELEFTERAKIS*
                                                                            NICHOLAS ELEFTERAKIS
                                                                            RAYMOND PANEK

                                                                            OLIVER R. TOBIAS
                                          January 22, 2020                  JEFFREY B. BROMFELD
                                                                            FAIZAN GHAZNAVI
                                                                            GABRIEL P. HARVIS
                                                                            BAREE N. FETT
 BY ECF                                                                     STEPHEN KAHN
                                                                            EVAN M. LA PENNA
 Honorable A. Kathleen Tomlinson
                                                                            KRISTEN PERRY – CONIGLIARO
 United States Magistrate Judge                                             AIKA DANAYEVA
                                                                            ARIANA ELEFTERAKIS
 Eastern District of New York                                               MICHAEL INDELICATO
                                                                            MICHAEL MARRON
 100 Federal Plaza                                                          DOMINICK MINGIONE
 Central Islip, New York 11722                                              JOSEPH PERRY
                                                                            MARIE LOUISE PRIOLO *
                                                                            KEYONTE SUTHERLAND
                                                                            DANIEL SOLINSKY
       Re:     Jackson v. Nassau County, et al., 18 CV 3007 (JS) (AKT)      ANDREW VILLA

                                                                            *Also Admitted In New Jersey
 Your Honor:

        I represent plaintiff Joseph Jackson in the above-referenced action. I write in
 connection with the recent transfer of the matter to Your Honor for pre-trial supervision
 to respectfully provide the Court with a status report.

         By way of brief background, plaintiff Joseph Jackson spent over 23 years
 incarcerated on murder charges before being exonerated by the Conviction Integrity
 Unit of the Nassau County District Attorney’s Office, which moved to dismiss
 plaintiff’s indictment upon discovering multiple Brady violations – traceable jointly to
 the Nassau County and Freeport Police Departments – that support plaintiff’s
 longstanding innocence claim. Plaintiff has also maintained from the outset that he was
 coerced into falsely confessing by Robert Dempsey and other Nassau County detectives.
 See, e.g., Kogut v. Cty. of Nassau, 06 CV 6695 (JS) (WDW), 2012 WL 3704710, *2-3
 (E.D.N.Y. Aug. 27, 2012) (“[I]n 2004, a civil jury found that Dempsey was responsible
 for malicious prosecution of a suspect from whom Dempsey had elicited a
 false confession, but Dempsey was never investigated or disciplined.”).

        The instant § 1983 action was commenced on May 22, 2018, approximately
 three months after plaintiff’s exoneration and with very limited information. See
 DaCosta v. City of New York, 296 F. Supp. 3d 569, 593 (E.D.N.Y.
 2017), reconsideration denied sub nom. DaCosta v. Tranchina, 285 F. Supp. 3d 566
 (E.D.N.Y. 2018) (Weinstein, J.) (“It is certainly not uncommon for victims of civil
 rights violations to be unaware of the identity of the person or persons who violated
Case 2:18-cv-03007-JS-AKT Document 263 Filed 01/22/20 Page 2 of 3 PageID #: 1528

 Hon. A. Kathleen Tomlinson
 Jan. 22, 2020

 those rights. This information is in the possession of the defendants, and many plaintiffs
 cannot obtain this information until they have had a chance to undergo extensive
 discovery following institution of a civil action.”) (ellipses, citations and quotation
 marks omitted) (emphasis in original).

        After a series of consent extensions, the Freeport defendants answered on August
 14, 2018 and the Nassau County defendants filed a pre-motion application on October
 5, 2018. DE # 94, 132. A pre-motion conference was held before the Hon. Joanna
 Seybert on January 16, 2019. At the conference, the Court set a briefing schedule and
 ordered the parties to proceed with discovery and the public entity defendants to
 produce records and information so that plaintiff could eliminate uninvolved
 individuals. Plaintiff worked in good faith to remove individuals but, if it should please
 the Court, was hindered after receiving essentially nothing from Freeport and very
 minimal information from Nassau County. Using what little information was disclosed,
 plaintiff amended the complaint on March 8, 2019. DE #162.

        Plaintiff then convened a Rule 26(f) planning conference and, by letter dated
 March 22, 2019, submitted the proposed discovery schedule to the Court, DE #163,
 which was endorsed the following day. Plaintiff served Rule 34 document requests on
 April 2, 2019. Over the next several months, the parties briefed defendants’ Rule 12
 motions as plaintiff attempted unsuccessfully to obtain the relevant documents and
 records from the defendants. This process culminated in plaintiff’s filing of a letter
 motion to compel and appearances before Judge Brown on June 3, 2019 and July 22,
 2019, at which defendants were ordered to produce records. See DE #170 and orders
 dated June 3, 2019 and July 22, 2019. Nassau County’s deadline to produce records
 was ultimately extended to October 23, 2019. See order dated September 23, 2019.

        Thus, late last year, Nassau County produced several thousand pages of records,
 which plaintiff’s counsel has now reviewed and digested. By e-mails dated September 6,
 2019, November 19, 2019 and January 14, 2020, plaintiff detailed issues with the
 production, including, inter alia, those related to redactions, confidentiality and the
 source of records. At the same time, plaintiff led the parties to set a deposition schedule.
 At defendants’ request, plaintiff was scheduled to go first, with his deposition to take
 place on January 28, 2020 and parties and non-parties to follow through February and
 March 2020 (the case involves many witnesses and is likely involve voluminous
 deposition practice).

       The parties conferred yesterday, and plaintiff learned for the first time that
 Nassau County now contemplates adjournment of the entire deposition schedule based

                                              2
Case 2:18-cv-03007-JS-AKT Document 263 Filed 01/22/20 Page 3 of 3 PageID #: 1529

 Hon. A. Kathleen Tomlinson
 Jan. 22, 2020

 on its inability to obtain basic records related to plaintiff’s incarceration. The
 undersigned respectfully notes that the conferral process regarding this issue is still
 underway and, hence, it is not ripe for judicial intervention.

         If it should please the Court and as the docket reflects, the situation with respect
 to the Freeport defendants is far more dire. Plaintiff has not even received compliant
 initial disclosures from these defendants, and only a few pages of records; substantial
 motion practice has been devoted to this open issue. See DE #209 and order dated
 September 23, 2019; DE #219 and order dated October 21, 2019; DE #241 and order
 dated November 27, 2019; DE #251 and order dated December 27, 2019. The
 undersigned respectfully notes ongoing difficulty in obtaining the participation of
 Freeport’s counsel in the litigation generally and the conferral process specifically. See
 DE #242.

       Accordingly, plaintiff respectfully welcomes the opportunity to come before the
 Court for a status conference to discuss open issues and set an appropriate schedule for
 the completion of discovery.1

          Thank you for your attention to this matter.

                                                        Respectfully submitted,

                                                        Gabriel P. Harvis

 cc:      All Counsel




 1
  If it should please the Court, colloquy in the proceedings before Judge Brown make clear that the Court contemplated
 extending the Rule 16 schedule filed in March 2019 in light of the complexity of the case and the delays described above.


                                                            3
